DETAILED ACTION
DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 09/09/2021. Claims 15, 17-28 and 30-42 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Josh Tucker, reg. no. 63,809, on 09/09/2021. 
IN THE CLAIMS
Please amend the claims as follows: 
15.	(Currently Amended) A method of relaying data on a multi-hop network, the method comprising:
relaying, with at least a first node of a plurality of nodes, data between at least one cellular device and a cellular base station, wherein the first node communicates with the cellular base station with at least a first wireless communications channel and communicates with the at least one cellular device with a second wireless communications channel for said relaying; 
obtaining a channel measurement associated with the first wireless communications channel; 
connecting the first node to a second node in a multi-hop network based at least on the channel measurement associated with the first wireless communications channel such that the first node has a different path to the cellular base station than for said relaying, wherein the second node relays data between the first node and the cellular base station with a third wireless communications channel that is between the cellular base 
wirelessly communicating data between the at least one cellular device and the cellular base station via at least the second, third, and fourth wireless communications channels after said connecting; 
encrypting data with a security key based on a security identifier associated with the first node to create encrypted data; and 
at least one of the group consisting of:
transmitting the encrypted data from at least one of the plurality of nodes to at least another node; 
transmitting the encrypted data from at least one of the plurality of nodes to at least the cellular base station; and
transmitting the encrypted data from the cellular base station to at least one of the plurality of nodes.
27.	(Currently Amended) The method of claim 15, wherein the security identifier is . 




28. 	(Currently Amended) An apparatus for relaying data on a multi-hop network, the apparatus comprising:
a first node of a plurality of nodes, the first node relays data between at least one cellular device and a cellular base station, the first node communicates with the cellular base station with at least a first wireless communications channel and the first node communicates with the at least one cellular device with a second wireless communications 
a module executing on one or more computer processors that obtains a channel measurement associated with the first wireless communications channel and directs the first node to connect to a second node in a multi-hop network based at least on the channel measurement such that the first node has a different path to the cellular base station than via at least the first wireless communications channel, wherein the second node relays data between the first node and the cellular base station with a third wireless communications channel that is between the cellular base station and the second node, wherein the second node communicates with the first node with at least a fourth wireless communications channel after the module directs the first node to connect to the second node in the multi-hop network, and wherein the at least one cellular device wirelessly communicates data with the cellular base station via at least the second, third, and fourth wireless communications channels after the module directs the first node to connect to the second node in the multi-hop network; and
one or more computer processors that encrypt data with a security key based on a security identifier associated with the first node to create encrypted data, and wherein at least one of the group consisting of: 
at least one of the plurality of nodes is configured to transmit the encrypted data to at least another node; 
at least one of the plurality of nodes is configured to transmit the encrypted data to at least the cellular base station; and
at least the cellular base station is configured to transmit the encrypted data to at least one of the plurality of nodes.

40.	(Currently Amended) The apparatus of claim 28, wherein the security identifier is . 




Allowable Subject Matter
Claims 15, 17-28 and 30-42 are allowed.
Reasons for Allowance
Regarding to claims 15, 17-28 and 30-42, the following is an examiner’s statement reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing  the connecting the first node to a second node in a multi-hop network based at least on the channel measurement associated with the first wireless communications channel such that the first node has a different path to the cellular base station than for said relaying, wherein the second node relays data between the first node and the cellular base station with a third wireless communications channel that is between the cellular base station and the second node, wherein the second node communicates with the first node with at least a fourth wireless communications channel after said connecting; wirelessly communicating data between the at least one cellular device and the cellular base station via at least the second, third, and fourth wireless communications channels after said connecting; encrypting data with a security key based on a security identifier associated with the first node to create encrypted data. The claims 15 and 26 as a whole and further defined by the latest amendments filed on 09/09/2021. Therefore, claims 15, 17-28 and 30-42 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642